DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because it includes a reference character (60 – see line 3 of claim 6) which is not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The term “frame-shaped”, as recited in claims 1 and 3, is deemed to be vague and indefinite, and it’s exact meaning is not clearly understood.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vranish (US-5,539,292).
 	Vranish shows an end effector (see Fig. 7) comprising a pair of finger assemblies (54,56) capable of moving towards each other to grasp an object (see col. 7, lines 17-20) and a capacitive proximity sensor (10y) provided at the tip portion of each finger assembly.  As best shown in Figure 8, the proximity sensor (10y) completely spans the rectangular bottom of the tip thereby forming a “frame-shaped” region as broadly as recited in claims 1 and 3.
 	Regarding claims 6 and 7, an embodiment shown in Figures 14A and 14B includes proximity sensors on the inwardly facing grasping surface (10’) of each finger as well as on the outwardly facing surface (10’’’).
 	In regard to claim 8, a controller (40) uses feedback from the proximity sensors to drive the end effector (see col. 6, line 59 – col. 7, line 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 9, and 10, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vranish (US-5,539,292) in view of Frangen (US-2013/0342224).
 	The Vranish capacitive proximity sensors are not disclosed as being configured with a plurality of electrodes as called for in claims 4 and 9.
 	However, Frangen describes the use of capacitive proximity sensors on a robot wherein each sensor is made up of multiple electrodes (17-20).  The embodiments of Figs. 3 and 4 show rectangular or “frame-shape” arrangements of electrodes.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form each of the proximity sensors of the Vranish end effector out of multiple electrodes arranged in a frame-shape pattern, as taught by Frangen, in order to create a sensitive detection means that could precisely sense the proximity of a target object to be grasped.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hashimoto (US-4,766,322) shows proximity sensors (22-27) mounted on various surfaces of a robotic end effector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
7/19/2022